As I see it, the principal question in this case is whether the plaintiff's valise was placed in the care of the innkeeper by the plaintiff within the meaning of the words "placed in his care by his guests," as found in Section 5983, General Code.
This court decided the case of Fuller v. Coats, 18 Ohio St. 343, after the enactment of what is now Sections 5981 and 5982, General Code, and before the enactment of Section 5983, General Code. That case discusses common-law liability of an innkeeper for loss of property of a guest other than that described in Sections 5981 and 5982, General Code. A reading of that case indicates that the common-law liability of an innkeeper was based upon the determination that all the guest's property in the inn had been placed in the care of the innkeeper. In my opinion, the General Assembly had that in mind, when it subsequently used the words "placed in his care by his guests," in enacting Section 5983, General Code.
HART and ZIMMERMAN, JJ., concur in the foregoing concurring opinion.